UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,

                       -against-

 CITY OF NEW YORK (HRA); NYC ACS; NYC                               19-CV-9564 (CM)
 MTA; UNITED STATES SD COURT; BRONX
                                                                 ORDER OF DISMISSAL
 LEBANON HOSPITAL; CVR ASSOCIATES,
 INC.; BRONX SUPREME COURT; YONKERS
 FAMILY COURT; WHITE PLAINS SUPREME
 COURT; NYPD,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated November 18, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). The Court dismisses the

complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to indicate that she invokes the Court’s federal question

jurisdiction, she lists the following (in the section in which she is asked to indicate which of her

federal constitutional or federal statutory rights have been violated): “Deny me my leisurely

place of aboard [sic.], unfair treatment, withheld information.” (ECF No. 2, at 2.) Plaintiff lists

the places of occurrence as “NJ, Bronx, New York, Brooklyn,” and the dates of occurrence as

“[f]rom 2016 – present.” (Id. at 5.) Among other allegations, Plaintiff asserts the following:

        I do[z]ed off on Atlantic Avenue platform and awoke to do acts that were
        projected in my head to carry out. In my sleep manipulations got me to like these
        acts and to say they were okay.

(Id. at 5.)

        Government have been ignoring me. I have been in government face too much.
        Government want me dead. Government see me as one of their biggest problems.
        They said “my hands are too greasy.[”] Government been force-feeding me with
        their left overs.

        It is judgment time for the government. The government have been playing all
        different types of games for too long. After being fully convinced they were
        passing by me jiggling keys to drive me insane I said g[i]ve the keys to my
        brother for me.

                                                   2
        There is no key for me – it’s just a show. No keys was ever given after any
        financial transaction. It has been alway[s] one sided. Government cannot torture
        me with jiggling keys anymore. No keys was given to my brother.

(Id. at 6.)

        There is two parts I would like to ask the court to order the defendant give me my
        keys to my leisurely house (12 noon today) outside the main entrance door (same
        place). Give my brother the second set of keys (today) [phone number] call him
        before 1:00pm for delivery.

        I would like to ask the court to order the defendant secure all paperwork – make it
        problem free. With the house(s) I heard via vision “easy to come in problems to
        leave.” I would like to be able to sell on leave a house with no problems,
        attachments or strings. Someone is angry – very angry. I heard them say “I love
        navigating.”

(Id. at 8.)

        Plaintiff seeks declaratory and injunctive relief, and money damages. (Id. at 10-11.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                     LITIGATION HISTORY

        Plaintiff has filed a total of 27 actions during the period from September 16, 2019,

through October 21, 2019. See Frost v. Oculus, ECF 1:19-CV-9667, 5 (S.D.N.Y. Nov. 5, 2019)



                                                  3
(listing cases). In light of Plaintiff’s abuse of the privilege of proceeding IFP, by order dated

November 7, 2019, the Court barred Plaintiff under 28 U.S.C. § 1651 from filing future civil

actions IFP in this Court without obtaining from the Court leave to file. Frost v. City of New York

(HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). This action was filed prior to the bar

order.

                                             CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. 1

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). The

November 7, 2019 bar order remains in effect.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:       November 18, 2019
              New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




         1
             Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

                                                     4
